PER CURIAM.
| ^Respondent and the Office of Disciplinary Counsel (“ODC”) submitted a joint petition for consent discipline, in which respondent acknowledged that she neglected a legal matter and converted client funds to her own use. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Jalonda Marie Morris, Louisiana Bar Roll number 27017, be and she hereby is suspended from the practice of law for a period of one year and one day, with six months deferred, followed by a one-year period of unsupervised probation. The probationary period shall commence from the date respondent and the ODC execute a formal probation plan. Any failure of respondent to comply with the conditions of probation, or any misconduct during the probationary period, may be grounds for making the deferred portion of the suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.